Per Curiam.
In June 1997, we suspended respondent for six months for accepting employment in an indigent appeal in 1994, never pursuing the appeal, and then attempting to assign the case without court approval to a drug-impaired attorney who was not licensed in Ohio. Disciplinary Counsel v. Washington (1997), 78 Ohio St.3d 541, 679 N.E.2d 271. The facts of this case reflect respondent’s continued neglect of client matters. We adopt the findings, conclusions, and recommendation of the board. Respondent is hereby indefinitely suspended from the practice of law in Ohio. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook and Lundberg Stratton, JJ., concur but would also require respondent to repay fees and make restitution, plus interest.